DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US 7703213) (hereinafter Rogers).

Regarding claims 1 and 9, a wheel alignment system and method comprising: 
a pair of first and second passive heads, each comprising a target, each for mounting in association with one wheel of a first pair of wheels disposed on first and second sides, respectively, of a vehicle that is to be measured by operation of the wheel alignment system (e.g. Fig. 1 and col 4, line 15 – col 6, line 24: depicting and describing a pair of first and second passive heads [elements 21 and 23], each comprising a target, each for mounting in association with one wheel of a first pair of wheels disposed on opposite sides of a vehicle to be measured by operation of the wheel alignment system); 
a pair of reference targets for mounting to a stationary reference, the pair of reference targets including a first reference target disposed on one of the first and second sides of the vehicle, and a second reference target disposed on the other of the first and second sides of the vehicle (e.g. Fig. 15, and col 16, lines 15 – 35: depicting and describing a pair of reference targets mounted to a stationary reference, the pair of reference targets disposed on either side of the vehicle); 
a pair of first and second active heads for mounting in association with the first and second sides of the vehicle, respectively, the first active head comprising a first image sensor, the second active head comprising a second image sensor, the first image sensor producing image data of the first passive head and of the first reference target, the second image sensor producing image data of the second passive head and of the second reference target (e.g. Figs. 1 and 15, elements 29 and 31, and col 4, line 15 – col 6, line 24, and col 16, lines 15-35: depicting and describing a pair of active heads for mounting in association with either side of the vehicle, each active head comprising an image sensor, a first active head producing image data of the first passive head, and of the first reference target [see fig. 15 and col 16 lines 15 – 35: depicting and describing that each respective active head collects image data of the respective passive head and stationary reference target], the second active head producing image data of the second passive head and the second reference target); 
a first gravity sensor and a second gravity sensor, the first and second gravity sensors each disposed in a known relationship to a respective one of the first and second reference targets or a respective one of the first and second image sensors for measuring a sensed orientation relative to gravity on the first and second sides of the vehicle, respectively (e.g. Fig. 1, elements 37 and 39, and col 4, line 15 – col 6, line 24: depicting and describing that each active head includes a gravity sensor with a known relationship to each respective active head, each gravity sensor measuring orientation relative to gravity on each side of the vehicle) ; 
a data processor for performing the steps of: calculating, using the image data, a plural number of poses of each of the first and second passive heads as the first pair of wheels is rotated; calculating a drive direction of the vehicle using the calculated poses of the first and second passive heads and the sensed orientation relative to gravity on the first and second sides of the vehicle; and calculating a wheel alignment measurement using the vehicle drive direction (e.g. col 4, line 15 – col 6, line 24: describing that the system processes image data obtained of the passive targets as the wheels of the vehicle are rotated and tilt and orientation information sensed by the gravity sensors to calculate a wheel alignment measurement of the vehicle).

Turning to claims 2 and 10, Rogers teaches all of the limitations of claims 1 and 9, respectively, as discussed above. Rogers further teaches:
wherein calculating the drive direction of the vehicle comprises: calculating a drive direction of the first side of the vehicle using the calculated poses of the first target, and a drive direction of the second side of the vehicle using the calculated poses of the second target; calculating a gravity direction on the first side of the vehicle using the measured orientation relative to gravity of the first gravity sensor, and a gravity direction on the second side of the vehicle using the measured orientation relative to gravity of the second gravity sensor; and transforming the drive direction and gravity direction of the first side of the vehicle into a common coordinate system with the drive direction and gravity direction of the second side of the vehicle (e.g. col 4, line 15 – col 6, line 24: describing that the system processes image data obtained of each passive targets on either sides of the vehicle as the wheels of the vehicle are rotated, and tilt and orientation information sensed by each gravity sensors to calculate a wheel alignment measurement of the vehicle).

Regarding claims 3 and 11, Rogers teaches all of the limitations of claims 1 and 9, respectively, as discussed above. Rogers further teaches:
wherein the stationary reference having the first and second reference pods mounted thereon is a ground, a rack, or a lift (e.g. col 16, lines 15 – 34: describing that the stationary reference having first and second reference pods is mounted on a rod, wherein the rod is the equivalent of the rack).

Turning to claims 4 and 12, Rogers teaches all of the limitations of claims 1 and 9, respectively, as discussed above. Rogers further teaches:
wherein the first and second active heads are for mounting to a stationary reference (e.g. col 16, lines 15-34: describing that the first and second active heads are mounted in relation to the stationary references).

Regarding claims 5 and 13, Rogers teaches all of the limitations of claims 1 and 9, respectively, as discussed above. Rogers further teaches:
wherein the first and second active heads are for mounting to the vehicle that is to be measured by operation of the wheel alignment system (e.g. Fig. 1, and col 4, line 15 – col 6, line 24: depicting and describing that the active heads are mounted to a pair of wheels of the vehicle on either side of the vehicle).

Turning to claims 6 and 14, Rogers teaches all of the limitations of claims 1 and 5, and claims 9 and 13, respectively, as discussed above. Rogers further teaches:
wherein the first and second active heads are for mounting in association with a second pair of wheels disposed on the first and second sides of the vehicle (e.g. Fig. 1, and col 4, line 15 – col 6, line 24: depicting and describing that the active heads are mounted to a pair of wheels of the vehicle on either side of the vehicle).

Regarding claim 7, Rogers teaches all of the limitations of claim 1, as discussed above. Rogers further teaches:
wherein the first active head includes the first gravity sensor, and the second active head includes the second gravity sensor (e.g. Fig. 1, elements 37 and 39, and col 4, line 15 – col 6, line 24: depicting and describing that each active head includes a respective gravity sensor with a known relationship to each respective active head, each gravity sensor measuring orientation relative to gravity on each side of the vehicle).

Turning to claim 8, Rogers teaches all of the limitations of claim 1, as discussed above. Rogers further teaches:
wherein the first and second gravity sensors each comprise an inclinometer, an accelerometer, or a plumb line (e.g. col 7, lines 12 – 17: describing that each gravity sensor comprises an inclinometer).

Regarding claim 15, Rogers teaches a wheel alignment system comprising: 
a pair of first and second passive heads, each comprising a target, each for mounting in association with one wheel of a first pair of wheels disposed on first and second sides, respectively, of a vehicle that is to be measured by operation of the wheel alignment system (e.g. Fig. 1 and col 4, line 15 – col 6, line 24: depicting and describing a pair of first and second passive heads [elements 21 and 23], each comprising a target, each for mounting in association with one wheel of a first pair of wheels disposed on opposite sides of a vehicle to be measured by operation of the wheel alignment system); 
a pair of reference targets for mounting to a stationary reference, the pair of reference targets including a first reference target disposed on one of the first and second sides of the vehicle, and a second reference target disposed on the other of the first and second sides of the vehicle (e.g. Fig. 15, and col 16, lines 15 – 35: depicting and describing a pair of reference targets mounted to a stationary reference, the pair of reference targets disposed on either side of the vehicle); 
a pair of first and second active heads for mounting in association with the first and second sides of the vehicle, respectively, the first active head comprising a first image sensor, the second active head comprising a second image sensor, the first image sensor producing image data of the first passive head and of the first reference target, the second image sensor producing image data of the second passive head and of the second reference target (e.g. Figs. 1 and 15, elements 29 and 31, and col 4, line 15 – col 6, line 24, and col 16, lines 15-35: depicting and describing a pair of active heads for mounting in association with either side of the vehicle, each active head comprising an image sensor, a first active head producing image data of the first passive head, and of the first reference target [see fig. 15 and col 16 lines 15 – 35: depicting and describing that each respective active head collects image data of the respective passive head and stationary reference target], the second active head producing image data of the second passive head and the second reference target); 
a first common direction sensor and a second common direction sensor, the first and second common direction sensors each disposed in a known relationship to a respective one of the first and second reference targets or a respective one of the first and second image sensors for measuring a common direction on the first and second sides of the vehicle, respectively (e.g. Fig. 1, elements 37 and 39, and col 4, line 15 – col 6, line 24: depicting and describing that each active head includes a gravity sensor with a known relationship to each respective active head, each gravity sensor measuring orientation relative to gravity on each side of the vehicle, wherein a gravity sensor is the equivalent of the common direction sensor); 
a data processor for performing the steps of: calculating, using the image data, a plural number of poses of each of the first and second passive heads as the first pair of wheels is rotated; calculating a drive direction of the vehicle using the calculated poses of the first and second passive heads and the sensed common direction on the first and second sides of the vehicle; and calculating a wheel alignment measurement using the vehicle drive direction (e.g. col 4, line 15 – col 6, line 24: describing that the system processes image data obtained of the passive targets as the wheels of the vehicle are rotated and tilt and orientation information sensed by the gravity sensors to calculate a wheel alignment measurement of the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 7703213) (hereinafter Rogers) as applied to claim 15 above, and further in view of Strege et al. (US 7100289) (hereinafter Strege).

Regarding claim 16, Rogers teaches all of the limitations of claim 15, as discussed above. Rogers does not explicitly teach:
wherein the first and second common direction sensors each comprise a magnetometer for measuring a direction to the magnetic north pole on one of the first and second sides of the vehicle, respectively.
Strege, however, teaches a wheel alignment system:
wherein the first and second common direction sensors each comprise a magnetometer for measuring a direction to the magnetic north pole on one of the first and second sides of the vehicle, respectively (e.g. Fig. 7 and col 8, lines 16 – 40: depicting and describing that the common direction sensors include a magnetometer).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Rogers by adding the teachings of Strege in order for the common direction sensors to be magnetometers. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for orientational information to obtained in both static and dynamic situations (Strege, e.g. col 8, lines 16 – 40: describing a desire to obtain orientational information in both static and dynamic situations).

Turning to claim 17, Rogers teaches all of the limitations of claim 15, as discussed above. Rogers does not explicitly teach:
wherein the first and second common direction sensors each comprise a gyroscope for measuring a direction on one of the first and second sides of the vehicle, respectively.
Strege, however, teaches a wheel alignment system:
wherein the first and second common direction sensors each comprise a gyroscope for measuring a direction on one of the first and second sides of the vehicle, respectively (e.g. Fig. 7 and col 8, lines 16 – 40: depicting and describing that the common direction sensors include a gyroscope)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Rogers by adding the teachings of Strege in order for the common direction sensors to be gyroscopes. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for orientational information to obtained in both static and dynamic situations (Strege, e.g. col 8, lines 16 – 40: describing a desire to obtain orientational information in both static and dynamic situations).

Regarding claim 18, Rogers teaches all of the limitations of claim 15, as discussed above. Rogers does not explicitly teach:
wherein the first and second common direction sensors each comprise an absolute orientation sensor for measuring a direction on one of the first and second sides of the vehicle, respectively.
Strege, however, teaches a wheel alignment system:
wherein the first and second common direction sensors each comprise an absolute orientation sensor for measuring a direction on one of the first and second sides of the vehicle, respectively (e.g. Fig. 7 and col 8, lines 16 – 40: depicting and describing that the common direction sensors includes combined sensor information from magnetometers, gyroscopes, and accelerometers, wherein obtaining orientation information from combined magnetometers, gyroscopes, and accelerometers is the equivalent of the absolute orientation sensor).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Rogers by adding the teachings of Strege in order for the common direction sensors to be absolute orientation sensors. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for orientational information to obtained in both static and dynamic situations (Strege, e.g. col 8, lines 16 – 40: describing a desire to obtain orientational information in both static and dynamic situations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487